Per Curiam.
A bill to redeem lands from a judicial sale for the non-payment of city taxes was dismissed on demurer. In view of the peculiar circumstances set up in the bill of complaint, including the lack of information and experience on the part of the former owner and *763the circumstances of the lack of notice of the procedure and sale, there appears to be equity in the bill which offers to do equity to the purchaser at the sale.
The decree is reversed for appropriate proceedings.
All concur.